Tilson, Judge:
This appeal involves the question of whether or not in arriving at the proper dutiable value of the merchandise there should be included therein the amount of a so-called British purchase tax. This same issue was litigated in United States v. Pitcairn, C. A. D. 334, wherein it was held that the appraiser erred in including as a part of the dutiable values the amount of the so-called British purchase tax.
This appeal has been submitted upon a stipulation to the effect that the issues herein are the same in all material respects as the issues involved in the Pitcairn case, supra, and the record therein has been admitted in evidence in this case.
Upon the established facts and following the authority cited, I find and hold the proper dutiable export values of the merchandise covered by this appeal to be the values found by the appraiser, less any amount added by the importer on entry to meet advances made by the appraiser in similar cases then pending on appeal. Judgment will be rendered accordingly.